EXHIBIT 10.1


EXECUTION COPY


FIRST AMENDMENT TO
REVOLVING CREDIT AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “First Amendment”),
dated as of December 19, 2018, is among WESTERN GAS EQUITY PARTNERS, LP, as the
Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the Lenders party hereto.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Revolving Credit Agreement dated as of March 14, 2016 (the “Credit
Agreement”), pursuant to which the Lenders have made certain loans to and
extensions of credit for the account of the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement as set forth in this First Amendment.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this First Amendment
refer to articles and sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.01.
(a)    The following definitions in Section 1.01 of the Credit Agreement are
hereby deleted and replaced in their entirety to read as follows:
“Agreement” — this Revolving Credit Agreement, as amended by the First Amendment
and as the same may from time to time be further amended, modified, supplemented
or restated.
“Maturity Date” — the earlier of (i) June 14, 2019 and (ii) 3 Business Days
following the consummation of Borrower’s acquisition of all publicly held WES
Common Units pursuant to and as contemplated by that certain Contribution
Agreement and Agreement and Plan of Merger dated November 7, 2018 among Anadarko
Petroleum Corporation and certain Affiliates, including Borrower and WES, as may
be amended, supplemented or modified.
(b)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate to read as follows:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or





--------------------------------------------------------------------------------





otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“First Amendment” means the First Amendment to Revolving Credit Agreement dated
as of December 19, 2018 among the Borrower, the Administrative Agent and the
Lenders party thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
2.2    Lender ERISA Representations. Article IX of the Credit Agreement is
hereby amended by adding a new Section 9.14 at the end thereof, to read as
follows:
Section 9.14. Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


2

--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement or any documents related hereto).
Section 3.    Conditions Precedent. This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Credit Agreement) (the “First
Amendment Effective Date”):
3.1    The Administrative Agent shall have received from the Lenders and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this First Amendment signed on behalf of such Persons.
3.2    The Administrative Agent and the Lenders shall have received any amounts
due and payable on the First Amendment Effective Date, including, to the extent
invoiced at least one Business Day prior to the First Amendment Effective Date
(unless the Borrower otherwise consents), reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
3.3    No Default or Event of Default shall have occurred and be continuing,
both prior and after giving effect to the terms of this First Amendment.
3.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the


3

--------------------------------------------------------------------------------





Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
4.2    Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein and (b) represents and warrants
to the Lenders that, as of the date hereof, both before and after giving effect
hereto: (i) the representations and warranties contained in each Loan Document
are true and accurate in all material respects (unless qualified by materiality
or Material Adverse Change, in which case such representation and warranty is
true and accurate in all respects) on and as of the date hereof as though made
on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, and except that for purposes
hereof, the representations and warranties contained in Section 3.01(f) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 4.01(a) and (b) thereof), (ii) no event has
occurred and is continuing or would result herefrom which constitutes an Event
of Default or a Default and (iii) no Material Adverse Effect has occurred.
Borrower, Administrative Agent and Lenders each acknowledges and agrees that any
and all Obligations are secured by the Collateral Agreement and the other
Security Documents with respect to the Collateral pledged thereunder. Borrower
hereby re-pledges, re-grants and re-assigns a Lien in favor of Administrative
Agent for the benefit of Lenders on all Property of Borrower described as
Collateral in the Collateral Agreement and the other Security Documents to
secure the Obligations.
4.3    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.4    No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. This First Amendment, the Credit Agreement
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
4.5    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


BORROWER:
WESTERN GAS EQUITY PARTNERS, LP
 
 
 
 
By:
Western Gas Equity Holdings, LLC,
its general partner
 
 
 
 
By:
/s/ Jaime R. Casas
 
Name:
Jaime R. Casas
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer





[Signature Page - First Amendment To WGEP Revolving Credit Agreement]

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT
AND LENDERS:
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
 
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Borden Tennant
 
Name:
Borden Tennant
 
Title:
Vice President
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Stephen Monto
 
Name:
Stephen Monto
 
Title:
SVP
 
 
 
 
CITIBANK N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Cathy Shepherd
 
Name:
Cathy Shepherd
 
Title:
Vice President
 
 
 
 
MIZUHO BANK, LTD.,
 
as a Lender
 
 
 
 
By:
/s/ Donna DeMagistris
 
Name:
Donna DeMagistris
 
Title:
Authorized Signatory





[Signature Page - First Amendment To WGEP Revolving Credit Agreement]